Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 28-38 and 40-48 are all the claims.
2.	Claims 28-34 and 36-38 are amended, Claim 39 is canceled and new Claim 48 is added in the Response of 12/10/2021. The subject matter of Claim 48 is germane to the elected and examined invention, therefor the claim is joined for examination.
3.	Claims 40-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2021.
4.	Claims 28-38 and 48 are all the claims under examination.
5.	Applicants amendment to the claims raises new grounds for objection and rejection. This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the abstract of the disclosure because it contains legal language, i.e., “said” is withdrawn in view of Applicants amendment to delete the term.  
7.	The objection to the disclosure because of informalities is withdrawn: 
a) Applicants have amended the disclosure to delete an embedded hyperlink and/or other form of browser-executable code. 
b) Applicants have amended the disclosure to correct the improper use of terms, e.g., TRIS, Polyplus transfection, NanoDrop, Q-Exactive, Thermo Scientific, Proswift RP-4H, which is a trade name or a mark used in commerce.
c) Applicants have amended the disclosure to correct a typographical error on p. 21 at lines 18-20 stating “Fab-Fab3b” to be replaced with “Fab-Fab3a”.
.
Claim Objections
8.	The objection to Claim 28 because of informalities is withdrawn. 
Applicants have amended the claim to delete the presence of a semicolon “;” after the phrase “are any amino acid”.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 29-34 and 38-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claim(s).
a) The rejection of Claims 29-34 and 39 for the limitation "or multispecific antibody" in each of the claims as lacking antecedent basis is withdrawn.  Applicants have amended the claims to delete the phrase.
b) The rejection of Claim 38 for the phrases “on the one hand” and “on the other hand” is withdrawn in view of Applicants amendments to delete the phrases.

	c) The rejection of Claim 39 as being indefinite and ambiguous in its overall meaning is moot for the canceled claim. 

Rejections Maintained
Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	The rejection of Claim 36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is maintained.
	Applicants allege claims 35 and 36 relate to a multispecific antibody that contains the multispecific antigen binding fragment of claim 28.
	Response to Arguments
	Applicants admission on the record is the back reference to “the multispecific antigen binding fragment of claim 28” and NOT to “a multispecific antigen binding fragment of claim 28.” 
	The rejection is maintained. 


Rejections Withdrawn in Part/ Maintained in Part
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 
	Applicants allege the peptide linker includes 10 variable amino acid positions (each of which is defined in the presently amended claims) and 24 specifically defined amino acids. While various substitutions can be made at the variable positions, the other 24 amino acids are fixed.
	Response to Arguments
Claims 37-38 do not depend from any of the amended claims which are described by Applicants having 10 variable amino acid positions and 24 specifically defined amino acids. Claims 37-38 recite a negative proviso that has not been addressed in the Response of 12/10/2021. The response is incomplete.
Rejections Withdrawn in Part/ Maintained in Part
Scope of Enablement
12.	The rejection of Claims 
Applicants allege amended claims such that Xi, X2 and X3, identical or different, are Threonine (T) or Serine (S); X4 and Xs identical or different, are any amino acid selected from the group consisting of Serine (S), Cysteine (C), Alanine (A), and Glycine (G); and Xo, X7, Xs, X90, X10, identical or different, are selected from the group consisting of Ala (A), Gly (G), Val (V), Asn (N), Asp (D) and Ile (1). Applicant respectfully submits that the claimed linkers, of the formula E P K X,C DK X)H X3 X4PP X;P A PELL GGP X¢ X7P P XgP XoP Xip GG (SEQ ID NO: 1) and in which the variable positions are defined as recited in the claims, are enabled.
Response to Arguments
Claims 37-38 do not depend from any of the amended claims which are described by Applicants having 10 variable amino acid positions and 24 specifically defined amino acids. Claims 37-38 recite a negative proviso that has not been addressed in the Response of 12/10/2021. The response is incomplete.


Rejections Maintained 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The provisional rejection of Claims 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
16/498421 (reference application US 20200299413; IDS of 2/8/2021) is maintained. 
	Applicant respectfully asserts that the claims are not obvious over the cited application.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the application reference.

14.	The provisional rejection of Claims 35-37 on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-24 and 26 of copending Application No. 16/088,181 (reference application US 20200010559; IDS of 1/14/2020) is maintained. 
Applicant respectfully asserts that the claims are not obvious over the cited application.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the application reference.

15.	The provisional rejection of Claims 35-38 
Applicant respectfully asserts that the claims are not obvious over the cited application.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the application reference.

New Grounds for Objection
Claim Objections
16.	Claims 28-31 are objected to because of the following informalities: 
a) Claims 28-31 recite the full name for an amino acid residue, e.g., “Alanine (A)” in some instances, then an abbreviated form in another instance, e.g., “Ala (A).” For purposes of consistency the full name or abbreviated name for any amino acid should used throughout the claim set but not both.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 28-36 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 28-36 and 48 are all dependent on Claim 28, which recites both “wherein X1, X2, X3, X4, X5, X6, X7, X8, X9, X10, identical or different, are any amino acid” and the final “wherein” clause identifying the amino acid residues for specific for each of (X1, X2 and X3); (X4 and X5); (X6, X7, X8, X9, X10). It is not clear or definite how the ordinary artisan is to interpret one phrase in the broader context and the phrase in the narrower context. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation, and the claim also recites the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Conclusion
18.	No claims are allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643